EXHIBIT 10.1

FIRST AMENDMENT

TO THE

AMERICAN EXPRESS SENIOR EXECUTIVE SEVERANCE PLAN

(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2011)

Pursuant to the authority delegated to him by the Compensation and Benefits
Committee of the Board of Directors of American Express Company, the Senior Vice
President Global Compensation & Benefits approves the following amendments to
the Senior Executive Severance Plan (as amended and restated effective
January 1, 2011) (the “Plan”), to be effective January 1, 2013:

1. Section 2.2 is amended to add the following at the end thereof:

“Subject to Section 7.1, in respect of a Separation from Service after
December 31, 2013, an Employee in Band 80 or above who at the time of Separation
from Service is age 65 or older, on the U.S. payroll and otherwise meets the
requirements of the “Bona Fide Executives or High Policymakers” exemption under
the Age Discrimination in Employment Act of 1967 (29 USC Section 631(c)) is not
eligible to receive benefits under the Plan.”

2. A new Section 10.6 is added to reflect the existing FDIC prohibition against
making certain payments to executives in certain situations, such as where the
payment would leave the company insolvent. This section shall read as follows:

“10.6 FDIA Limitations. Notwithstanding any other provision of the Plan to the
contrary, any payments or benefits to an Employee pursuant to the Plan, or
otherwise, are subject to and conditioned upon their compliance with 12 USC
Section 1828(k) and any regulations promulgated thereunder.”

Dated: October 29, 2012

 

AMERICAN EXPRESS COMPANY By:  

/s/ David Kasiarz

Its:   Senior Vice President Global Compensation & Benefits